DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/23/2021 is being considered by the Examiner.

Disposition of the Claims
3.	The instant application was effectively filed on January 05, 2021, wherein claims 1-19 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claims 1 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. Foreign application CN206696569 (U) (hereinafter Liu).
Regarding claim 1, Liu teaches An array substrate (Fig. 3 and Para.[0049]; array substrate), comprising: a base substrate (Para. [0049]; substrate 100); a plurality of touch lines on the base substrate (see Fig’s. 3, 4 and Para. [0049]; touch signal lines 1300 is disposed on base substrate 100); and a touch electrode layer located on a side (Para. [0049]; a touch electrode layer 1100 formed on the side of the TFT structure away from the substrate 100), facing away from the base substrate (Para. [0049]; a touch electrode layer 1100 formed on the side of the TFT structure away from the substrate 100), of a layer where the touch lines are located (Fig’s. 3, 4 and Para. [0049]); wherein the touch electrode layer comprises a plurality of touch electrodes (Para. [0050]; the touch electrode layer 1100 includes a plurality of touch electrodes 1110), and the touch electrodes are provided with hollowed-out areas at positions of the touch lines (See Fig’s. 3, 5 and Para. [0056]-[0058]).

Regarding claim 13, Liu teaches The array substrate of claim 1, Liu teaches further comprising: a common electrode layer; wherein the common electrode layer is multiplexed as the touch electrode layer (Para. [0052]; each touch electrode 1110 can be time-division multiplexed into a touch electrode and a common electrode).

Regarding claim 14, Liu teaches A display device, comprising: the array substrate of claim 1 (Fig. 3, 4 and Para.[0049]; array substrate).

Regarding claim 15, Liu teaches The array substrate of claim 1, Liu further teaches wherein the touch lines each is provided with a wave-shaped structure (Fig. 3 and Para. [0018], [0060]; touch lines 1310 each touch signal line is in the shape of a zig-zag line, folded line, broken line or a wavy line), and the wave-shaped structure is composed of a plurality of arc segments (Fig. 3; broken line corresponds to claimed “arc segments”), and line segments each connecting two adjacent arc segments (Fig. 3).

Regarding claim 16, Liu teaches The array substrate of claim 15, Liu further teaches wherein an extension direction of the touch electrodes at boundaries of two sides of the See Fig. 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2-4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. Foreign application CN206696569 (U) (hereinafter Liu) in view of Zhao et al. US PG-PUB 20190204949A1 (hereinafter Zhao).
Regarding claim 2, Liu teaches The array substrate of claim 1, Liu further disclose wherein the touch electrodes each comprises: a plurality of first touch electrodes (Para. [0052]; touch electrodes); Liu fails to further disclose and a second touch electrode surrounding the first touch electrodes; wherein the second touch electrode is spaced and insulated from each of the first touch electrodes. 
However, in the same field of touch panel, Zhao teaches a plurality of first touch electrodes (Para. [0052]; first electrodes 10); and a second touch electrode surrounding the first touch electrodes (i.e. Fig. 3b; wherein electrodes 20 surrounds electrodes 10); wherein the second touch electrode is spaced and insulated from each of the first touch electrodes  (Para. [0027]; The touch layer includes a plurality of first electrodes 10 and a plurality of second electrodes 20, and the first electrodes 20 and the second electrodes 10 are intersected with and insulated from each other). 
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Liu with the teachings of Zhao in order to improved sensitivity and accuracy of the touch control Zhao-(Para. [0044]).

Regarding claim 3, Liu as modified by Zhao teaches The array substrate of claim 2, Liu further teaches wherein the touch electrode layer further comprises: a plurality of lap-joint parts (Fig. 3; 1400); wherein the lap-joint parts are connected to the first touch electrodes or the second touch electrodes on two sides of the respective hollowed-out areas (See Fig. 3).

Regarding claim 4, Liu as modified by Zhao teaches The array substrate of claim 3, Liu discloses further comprising: a plurality of gate lines intersecting with the touch lines (Fig. 3 and 4); wherein the lap-joint parts are arranged in a one-to-one correspondence manner at intersected positions between the touch lines and the gate lines (Fig. 3 and 4).

Regarding claim 17, Liu as modified by Zhao teaches The array substrate of claim 4, Liu further teaches wherein the touch lines each is provided with a wave- shaped structure (Fig. 3 and Para. [0018], [0060]; touch lines 1310 each touch signal line is in the shape of a zig-zag line, folded line, broken line or a wavy line), and the wave-shaped structure is composed of a plurality of arc segments (Fig. 3; broken line corresponds to claimed “arc segments”), and line segments each connecting two adjacent arc segments (Fig. 3).

Regarding claim 18, Liu as modified by Zhao teaches The array substrate of claim 17, Liu further teaches wherein two arc segments located on two sides of a same gate line are in mirror symmetry with respect to the same gate line (See Fig. 3), and a line segment connecting the two arc segments is in mirror symmetry with respect to the same gate line (See Fig. 3).

Regarding claim 19, Liu as modified by Zhao teaches The array substrate of claim 17, Liu further teaches wherein an extension direction of the touch electrodes at boundaries of two sides of the respective hollowed-out areas is parallel with an extension direction of the touch lines (See Fig. 3).

Allowable Subject Matter
6.	Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, none of the references cited either alone or in any obvious combination teaches and/or suggests “wherein a hollowed-out area corresponding to each touch line is provided with a data line”


Conclusion
7.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628